 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10         PAMELA KIRBY,
                                                           CASE NO. C18-5595 RSM
11                               Plaintiff,
                                                           ORDER ADOPTING REPORT AND
12                v.                                       RECOMMENDATION
13         NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations,

15                               Defendant.

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, on Defendant’s Stipulated Motion for Remand (Dkt.

19   20), and the relevant record, does hereby find and ORDER:

20          (1)    The Court adopts the Report and Recommendation.

21          (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42

22                 U.S.C. § 405(g) to the Administration for further consideration; and

23   //

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        (3)    The Clerk is directed to enter Judgment and close this case.

 2        Dated this 14th day of February 2019.

 3

 4                                                A
                                                  RICARDO S. MARTINEZ
 5                                                CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
